DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on February 12, 2021 have been entered.  The claims pending in this application are claims 1, 3-20, and 22 wherein claims 6, 15, and 18 have been withdrawn due to the restriction requirement mailed on February 10, 2020. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on February 12, 2021. Claims 1, 3-5, 7-14, 16, 17, 19, 20, and 22 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informality: “top strand of the fragment from the sub-samples” should be “top strand of the fragment from one of the sub-samples”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as vague and indefinite because it is unclear where identical or near-identical sequences that have identical or near-identical fragmentation breakpoints but a different sequence tag are identified from and what is the relationship between sequence tags that identify the sub-samples in claim 1 and a different sequence tags in claim 3. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 11-14, 16, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al., (US 2013/0157870 A1, published on June 20, 2013) in view of So et al., (US 2014/0287937 A1, priority date: February 21, 2013). 
Regarding claims 1, 3, 4, 9, 11-14, 16, 17, 19, 20, and 22, since the specification defines “asymmetric adaptor” as “an adaptor that, when ligated to both ends of a double stranded nucleic acid fragment, will lead to a top strand that contains a 5’ tag sequence that is not the same as or et al., teach a method for determining if a potential sequence variation is in the top and bottom strands of the same DNA fragment, comprising: (a) ligating an asymmetric adaptor (ie., a hairpin adapter) to a sample that comprises fragments of DNA, to produce an adaptor-ligated sample; (b) splitting the adaptor-ligated sample (eg., by partitioning) into a plurality of sub-samples, wherein each of the subsamples is placed in one container (ie., one well of a 96 well plate) and the different sub-samples are placed in separate containers (ie., different wells of one or two 96 well plates); (c) separately tagging each of the different sub-samples with one of a plurality of sequence tags that identify the different sub-samples (ie., sequencing adapters unique to each well of two 96 well plates) of step (b) by polymerase chain reaction (PCR) using primers that have a 5’ tail that has a sub-sample identifier sequence (eg., A-primer-A, see Figure 5A and paragraphs [0086] and [0087]) to produce tagged sub-samples; and (d) sequencing polynucleotides from each of the tagged sub-samples of step (c), or copies of the same, to produce sequence reads, each of the sequence reads comprising: i) one of the plurality of sequence tags that identify the different sub-samples and ii) the sequence of at least part of a fragment from one of the sub-samples, wherein some of the sequence reads of step (d) are derived from the top strand of the fragment from one of the sub-samples and some of the sequence reads of step (d) are derived from the bottom strand of the same fragment (eg., the sequencing comprises obtaining paired end reads) as recited in claim 1 wherein the method comprises identifying identical or near-identical sequences that have identical or near-identical fragmentation breakpoints but a different sequence tag (eg., sequencing adapters unique to each well of two 96 well plates or unique maker identifiers comprise different bar code sequences) as recited in claim 3, the method comprises: pooling the tagged sub-samples of step (c) prior to step (d) to produce a pooled sample, and wherein step (d) comprises sequencing nucleic acids in the pooled sample as recited in claim 4, the asymmetric adaptor comprises a sample identifier sequence (eg., one or more identification elements, see paragraph [0024]) that identifies the sample to which the asymmetric adaptor is added, wherein the polynucleotides from each of the tagged sub-samples each comprise one of the sequence tags that identify the sub-samples and the sample identifier sequence, and wherein the sequencing reads further comprise the sample identifier sequence as recited claim 9, in step (b) the adaptor-ligated sample is split into at least 4 sub-samples (eg., in two 96 well plates) as recited in claim 11, the sample of step (a) comprises fragments of human genomic DNA as recited in claim 12, the sample of step (a) is obtained from a cancer patient as recited in claim 13, the sample is made by extracting fragmented DNA from a patient sample as recited in claim 14, the patient sample is cell free DNA from a bodily fluid as recited in claim 16, the bodily fluid is peripheral blood as recited in claim 17, further identifying a minority variant sequence in the sequence reads (eg., identifying a polymorphism with a frequency greater than 1% or 10% or 20%) as recited in claim 19, the minority variant is a somatic mutation as recited in claim 20, and the PCR of step (c) is composed of 4 to 20 cycles (eg., see paragraph [0055]) as recited in claim 22 (see paragraphs [0007] to [0011], [0013], [0024], [0026], [0046], [0047], [0055], [0057], [0058], [0063], [0085], to [0087], [0107], [0113], [0114], [0131] to [0133], [0146], [0150], [0154], [0162], [0163], [0181], [0182], and [0227] to [0229], and Figures 1 and 5A). 
Pushkarev et al., do not disclose identifying potential sequence variation in a group of the sequence reads of step (d), wherein the group of sequence reads correspond to the top strand of the fragment from one of the sub-samples and determining if the potential sequence variation is in any of the group of the sequence reads that correspond to the bottom strand of the same fragment wherein the 5’ tail does not hybridize to the adaptor-ligated sample as recited in steps (a), (e) and (f) of claim 1. However, Pushkarev et al., teach that “[A]ccurate phasing of long sequences by the methods and systems described herein may increase variant calling accuracy, for example by using haploid error models. Further, methods and systems described herein allow for the phasing of low frequency variants not present in reference SNP chips” and “[O]ther embodiments include combining phasing approaches described herein with raw whole genome sequencing data, paired end data, or sequencing information from a close relative to establish accurate whole genome variant phasing. Hypermaping can be employed to increase fragment mapping accuracy. Phased genome blocks can be used to establish which variants are collocated on the one of the two chromosomes, whether both copies of a gene are affected by a mutation, or for any other suitable uses known in the art” (see paragraphs [0160] and [0161]). 
So et al., teach that a primer comprises a template binding region located at a 3’ region of the primer and a probe-binding located at a 5’ region of the primer wherein the template binding region hybridizes to a template nucleic acid, the probe-binding region comprises a unique sequence or barcode that does not hybridize to the template nucleic acid and is designed to avoid significant sequence similarity or complementarity to known genomic sequences of an organism of interest (see paragraphs [0211], [0212], [0215] and [0217]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 1 by PCR using primers that have a 5’ tail that has a sub-sample identifier sequence and does not hybridize to the adaptor-ligated sample, and by identifying potential sequence variation in a group of the sequence reads of step (d) wherein the group of sequence reads correspond to the top strand of the fragment from one of the sub-samples and determining if the potential sequence variation is in any of the group of the sequence reads that correspond to the bottom strand of the same fragment in view of the prior art of Pushkarev et al., and So et al..  One having ordinary skill in the art would have been motivated to do so because Pushkarev et al., have shown that “[A]ccurate phasing of long sequences by the methods and systems described herein may increase variant calling accuracy, for example by using haploid error models. Further, methods and systems described herein allow for the phasing of low frequency variants not present in reference SNP chips” and “[O]ther embodiments include combining phasing approaches described herein with raw whole genome sequencing data, paired end data, or sequencing information from a close relative to establish accurate whole genome variant phasing. Hypermaping can be employed to increase fragment mapping accuracy. Phased genome blocks can be used to establish which variants are collocated on the one of the two chromosomes, whether both copies of a gene are affected by a mutation, or for any other suitable uses known in the art” (see paragraphs [0160] and [0161]) and So et al., have taught that a primer comprises a template binding region located at a 3’ region of the primer and a probe-binding located at a 5’ region of the primer wherein the template binding region hybridizes to a template nucleic acid, the probe-binding region comprises a unique sequence or barcode that does not hybridize to the template nucleic acid and is designed to avoid significant sequence similarity or complementarity to known genomic sequences of an organism of interest (see paragraphs [0211], [0212], [0125] and [0217]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 1 using primers that have a 5’ tail that has a sub-sample identifier sequence and does not hybridize to the adaptor-ligated sample in order to avoid significant sequence complementarity to known genomic sequences of an organism of interest in the sample, and using phasing approaches combining with raw whole genome sequencing data, paired end data, or sequencing information from a close relative in view of the prior art of Pushkarev et al., and So et al., such that potential sequence variation in a group of the sequence reads of step (d) that correspond to the top strand of the fragment from one of the sub-sample would be identified and if the potential sequence variation is in any of the group of the sequence reads that correspond to the bottom strand of the same fragment would be determined. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al., in view of So et al., as applied to claims 1, 3, 4, 9, 11-14, 16, 17, 19, 20, and 22 above, and further in view of Sanz Herranz et al., (US 2010/0310520 A1, published on December 9, 2010). 
The teachings of Pushkarev et al., and So et al., have been summarized previously, supra. 
Pushkarev et al., and So et al., do not disclose that the nucleic acids sequenced in step (d) are selected by target enrichment as recited in claim 5 wherein the target enrichment is done by polymerase chain reaction as recited in claim 7. 
Sanz Herranz et al., teach to amplify a sequenced nucleic acid fragment by PCR (see paragraph [0046]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 5 and 7 wherein the nucleic acids sequenced in step (d) are selected by target enrichment and the target enrichment is done by polymerase chain reaction in view of the prior art of Pushkarev et al., So et al., and Sanz Herranz et al., One having ordinary skill in the art would have been motivated to do so because Sanz Herranz et al., have successfully amplified a sequenced nucleic acid fragment by PCR (see paragraph [0046]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 5 and 7 by amplifying the nucleic acids sequenced in step (d) of claim 1 using PCR in view of the prior art of Pushkarev et al., So et al., and Sanz Herranz et al., in order to selective target enrichment of the nucleic acids sequenced in step (d) of claim 1. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al., in view of So et al., as applied to claims 1, 3, 4, 9, 11-14, 16, 17, 19, 20, and 22 above, and further in view of Druley et al., (US 2018/0002747 A1, priority date: January 23, 2015). 
The teachings of Pushkarev et al., and So et al., have been summarized previously, supra. 
Pushkarev et al., and So et al., do not disclose that the asymmetric adaptor is a Y adaptor as recited in claim 8. 
Druley et al., teach that “[A]key feature of the adapter is to enable the unique amplification of the amplicon or product only without the need to remove existing template nucleic acid or purify the amplicons or products. This feature enables an ‘add only’ reaction with fewer steps and ease of automation. The adapter is attached to the 5’ and 3’ end of the amplicon or product. The adapter may be Y-shaped, U-shaped, hairpin-shaped, or a combination thereof” (see paragraph [0062]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 8 wherein the asymmetric adaptor is a Y adaptor in view of the prior arts of Pushkarev et al., So et al., and Druley et al.. One having ordinary skill in the art would have been motivated to do so because Druley et al., have shown that “[A]key feature of the adapter is to enable the unique amplification of the amplicon or product only without the need to remove existing template nucleic acid or purify the amplicons or products. This feature enables an ‘add only’ reaction with fewer steps and ease of automation. The adapter is attached to the 5’ and 3’ end of the amplicon or product. The adapter may be Y-shaped, U-shaped, hairpin-shaped, or a combination thereof” (see paragraph [0062]) and the simple substitution of one kind of asymmetric adaptor (ie., the hairpin adaptor taught by Pushkarev et al.,) from another kind of asymmetric adaptor (ie., the Y adaptor taught by Druley et al.,) during the process of performing the methods of claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the hairpin adaptor taught by Pushkarev et al., and the Y adaptor taught by Druley et al., can be used for the same purpose and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 1 using a Y adaptor in view of the prior arts of Pushkarev et al., So et al., and Druley et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al., in view of So et al., as applied to claims 1, 3, 4, 9, 11-14, 16, 17, 19, 20, and 22 above, and further in view of Bielas et al., (US 2015/0024950 A1, priority date: February 17, 2012). 
The teachings of Pushkarev et al., and So et al., have been summarized previously, supra. 
Pushkarev et al., and So et al., do not disclose that one or more of the sequence tags used in step (c) contain a sample identifier sequence that identifies the sample of step (a), wherein the polynucleotides from each of the tagged sub-samples of step (c) each comprise one of the sequence tags that identify the sub-samples and the sample identifier sequence, and wherein the sequencing reads of step (d) further comprise the sample identifier sequence as recited in claim 10. 
Bielas et al., teach that nucleic acid molecules include dual cyphers or barcodes in their each end (see paragraph [0015]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 10 wherein one or more of the sequence tags used in step (c) contain a sample identifier sequence that identifies the sample of step (a) such that the polynucleotides from each of the tagged sub-samples of step (c) each comprise one of the sequence tags that identify the sub-samples and the sample identifier sequence, and the sequencing reads of step (d) further comprise the sample identifier sequence in view of the prior art of Pushkarev et al., So et al., and Bielas et al., One having ordinary skill in the art would have been motivated to do so because Bielas et al., have shown that nucleic acid molecules include dual cyphers or barcodes in their each end (see paragraph [0015]) while Pushkarev et al., have shown that adaptors can contain one or more the same or different barcode sequences (see paragraphs [0058] and [0086]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 10 by modifying the sequencing method taught by Pushkarev et al., using one or more of the sequence tags that contain a sample identifier sequence that identifies the sample of step (a) and a sub-sample identifier sequence in view of the prior art of Pushkarev et al., So et al., and Bielas et al., in order to make the polynucleotides from each of the tagged sub-samples of step (c) each comprise one of the sequence tags that identify the sub-samples and the sample identifier sequence such that the sequencing reads would comprise the sample identifier sequence. 
Response to Arguments
In page 6, fourth paragraph to ten paragraph of applicant’s remarks, applicant argues that “[C]laim 1 has been amended to require that each of the sub-samples is placed in one container and the different sub-samples are placed in separate containers, and that the method involves ‘separately tagging each of the different sub-samples with one of a plurality of sequence tags that identify the different sub-samples’. This element is not taught by Pushkarev”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the rejection. Since Pushkarev et al., teach that “[P]artitioning of the fragments into partitioned portions may be by any method known in the art. For example, partitioning may involve dispensing the sample into different wells of a microwell plate” (see paragraph [0009]), “[I]n some embodiments, the adaptor oligonucleotide comprises one or more identification elements. In some embodiments, at least one of the one or more identification elements comprises a unique identifying tag” (see paragraph [0024]), “[I]n some embodiments, The method further comprises attaching a set of unique marker identifier to ends of each fragment. In some embodiments, the unique marker identifiers comprise bar code sequences that are part of adapter sequences. In some embodiments, the bar code sequences are the same. In some embodiments, the bar code sequences are different” (see paragraph [0026]), “[I]n various embodiments, the bar code sequences label the nucleic acid fragments in a partition specific manner. Lengths and sequences of bar code sequences can be designed to achieve a desired level of accuracy determining the identity of the partition” (see paragraph [0107]), and “[I]n particular embodiments, bar code sequences are incorporated using limited cycle PCR” (see paragraph [0113]), Pushkarev et al., must disclose that each of the sub-samples is placed in one container (ie., one well of a 96 well plate) and the different sub-samples are placed in separate containers (ie., different wells of one or two 96 well plates), and disclose separately tagging each of the different sub-samples with one of a plurality of sequence tags that identify the different sub-samples as argued by applicant. 

Conclusion
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 4, 2021